—In an action to recover damages for dental malpractice, etc., the defendant appeals from an order of the Supreme Court, Kings County (Levine, J.), dated April 18, 2000, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there is a triable issue of fact as to whether the treatment rendered by the defendant dentist more than 2xk years before the commencement of this action constituted a continuous course of treatment tolling the Statute of Limitations (see, Busti-O’Leary v Mancuso, 258 AD2d 549; Parker v Jankunas, 227 AD2d 537).
With regard to treatment rendered within the 2V2-year period before this action was commenced, the conflicting opinions of the defendant’s and the plaintiffs’ experts raise a triable issue of fact as to whether the defendant committed malpractice (see, Lambos v Weintraub, 246 AD2d 356, 358; Luthart v Danesh, 201 AD2d 930, 931; Cerkvenik v County of Westchester, 200 AD2d 703). Consequently, the Supreme Court properly denied the defendant’s motion. Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.